1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on June 16, 20122.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 12-18 have been objected to because of the following informalities: 
Claim numbering is not in a sequential order after dependent claim 13 which is dependent on claim 11. Four different claims(12, 13, and 12, 13) in page 34 of claims are numbered in double fashion. Appropriate correction is required. 

For continuing the prosecution of the application, examiner renumbers the claims in the following way:
Claim 12(independent claim) -claim 14;
Claim 13(depends on claim 12)- claim 15;
Claim 14(depends on claim 12) -claim 16;
Claim 15(depends on claim 14)- claim 17 depends on claim 16;
Claim 16(depends on claim 12) -claim 18;
Claim 17(depends on claim 12)- claim 19; and 
Claim 18(depends on claim 12) -claim 20.

Double Patenting

4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 14-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. US 10,089,512 B2. This is a statutory double patenting rejection.

17/842,597
US 10,089,512 B2
Claim 14: A portable electronic device comprising:
a housing;
a set of keys extending at least partially through at least one aperture defined by the housing;
a touch-sensitive display disposed at least partially within an opening defined by the housing and along a side of the set of keys; and
a power button disposed at least partially within the opening and abutting the touch-sensitive display, wherein:
the power button is configured to capture a biometric input when a user of the portable electronic device presses the power button; and
the power button is configured to depress in a cantilevered manner such that the power button does not transfer a load to the touch-sensitive display.
Claim 1: A portable electronic device comprising: 
a housing; 
a set of keys extending at least partially through at least one aperture defined by the housing; 
a touch-sensitive display disposed at least partially within an opening defined by the housing and along a side of the set of keys; and 
a power button disposed at least partially within the opening and abutting the touch-sensitive display, wherein: 
the power button is configured to capture a biometric input when a user of the portable electronic device presses the power button; and 
the power button is configured to depress in a cantilevered manner such that the power button does not transfer a load to the touch-sensitive display.
Claim 15:The portable electronic device of claim 12, wherein the touch-sensitive display includes one or more of: a force sensor or a touch sensor.
Claim 2: The portable electronic device of claim 1, wherein the touch-sensitive display includes one or more of: a force sensor or a touch sensor.

Claim 16:The portable electronic device of claim 12, wherein the power button is configured to change a power state of the electronic device upon determining that the biometric input matches a previously-obtained biometric input.
Claim 3: The portable electronic device of claim 1, wherein the power button is configured to change a power state of the electronic device upon determining that the biometric input matches a previously-obtained biometric input.
Claim 17:The portable electronic device of claim 14, wherein the power button comprises a fingerprint sensor.
Claim 4: The portable electronic device of claim 1, wherein the power button comprises a fingerprint sensor.
Claim 18:The portable electronic device of claim 12, wherein the power button is offset from the touch-sensitive display by a gap.
Claim 5: The portable electronic device of claim 1, wherein the power button is offset from the touch-sensitive display by a gap.
Claim 19:The portable electronic device of claim 12, wherein the power button comprises:
a fingerprint sensor; and
a compressible dome switch positioned below the fingerprint sensor.
Claim 6: The portable electronic device of claim 1, wherein the power button comprises:
a fingerprint sensor; and 
a compressible dome switch positioned below the fingerprint sensor.
Claim 20:The portable electronic device of claim 12, wherein the power button comprises a bumper configured to impact a surface of the housing when the power button is pressed by a user.
Claim 7: The portable electronic device of claim 1, wherein the power button comprises a bumper configured to impact a surface of the housing when the power button is pressed by a user.


7.	Claims 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 9,922,229 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-14 of U.S. Patent No. US 9,922,229 B2 reads on the corresponding limitation of claims 7-20 of the current application 17/842,597. Both the US published Patent and current application recite the button assembly and the electronic devices as presently claimed.

Comparison of claims 7-20 of the current application and claims 1-20, of the US Patent No. US 9,922,229 B2 is given below:-

Claim 7 corresponds to claim 1 of US patent US 9,922,229 B2;
Claim 8 corresponds to claim 2 of US patent US 9,922,229 B2;
Claim 9 corresponds to claim 3 of US patent US 9,922,229 B2;
Claim 10 corresponds to claim 4 of US patent US 9,922,229 B2;
Claim 11 corresponds to claim 5 of US patent US 9,922,229 B2;
Claim 12 corresponds to claim 6 of US patent US 9,922,229 B2; 
Claim 13 corresponds to claim 7 of US patent US 9,922,229 B2;
Claim 14 corresponds to claim 8 of US patent US 9,922,229 B2;
Claim 15 corresponds to claim 9 of US patent US 9,922,229 B2;
Claim 16 corresponds to claim 10 of US patent US 9,922,229 B2;
Claim 17 corresponds to claim 11 of US patent US 9,922,229 B2;
Claim 18 corresponds to claim 12 of US patent US 9,922,229 B2;
Claim 19 corresponds to claim 13 of US patent US 9,922,229 B2; and
Claim 20 corresponds to claim 14 of US patent US 9,922,229 B2.
8.	Claims 2-9, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9-15 and 17 of U.S. Patent No. US 10,089,512 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1, 3, 4, 6, 9-15 and 17 of U.S. Patent No. US 10,089,512 B2 reads on the corresponding limitation of claims 2-9, 11, and 13 of the current application 17/842,597. Both the US published Patent and current application recite the button assembly and the electronic devices as presently claimed.

Comparison of claims 2-9, 11, and 13 of the current application and claims 1, 3, 4, 6, 9-15 and 17 of the US Patent No. US 10,089,512 B2 is given below:-

Claim 2 corresponds to part of claims 1 and 4 of US patent US 10,089,512 B2;

Claim 3 corresponds to part of claims 9 and 10 of US patent US 10,089,512 B2;

Claim 4 corresponds to part of claim 1 of US patent US 10,089,512 B2;

Claim 5 corresponds to part of claim 3 of US patent US 10,089,512 B2;
Claim 6 corresponds to part of claim 11 of US patent US 10,089,512 B2(it is obvious that by opening hinge one of ordinary skill in the art could separate display portion);

Claim 7 corresponds to claims 12 and 13 of US patent US 10,089,512 B2;

Claim 8 corresponds to part of claim 6 of US patent US 10,089,512 B2;

Claim 9 corresponds to part of claim 14 of US patent US 10,089,512 B2;

Claim 11 corresponds to part of claim 15 of US patent US 10,089,512 B2; and 

Claim 13 corresponds to part of claim 17 of US patent US 10,089,512 B2;

9.	Claims 1, 2, 4-6, 8, 9, 11, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, 14, and 15 of U.S. Patent No. US 10,402,617 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1, 4, 12, 14, and 15 of U.S. Patent No. US 10,402,617 B2 reads on the corresponding limitation of claims 1, 2, 4-6, 8, 9, 11, 13, 16, and 17 of the current application 17/842,597. Both the US published Patent and current application recite the button assembly and the electronic devices as presently claimed.

Comparison of claims 1, 2, 4-6, 8, 9, 11, 13, 16, and 17, of the current application and claims 1, 4, 12, 14, and 15 of the US Patent No. US 10,402,617 B2 is given below:-

Claim 1 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 2 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 4 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 5 corresponds to part of claims 1 and 14 of US patent US 10,402,617 B2;

Claim 6 corresponds to part of claim 4 of US patent US 10,402,617 B2(it is obvious that by opening hinge one of ordinary skill in the art could remove bottom portion from top portion);

Claim 8 corresponds to claim 12 of US patent US 10,402,617 B2;

Claim 9 corresponds to part of claims 1 and 15 of US patent US 10,402,617 B2;

Claim 11 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 13 corresponds to claim 14 of US patent US 10,402,617 B2;

Claim 16 corresponds to part of claim 1 of US patent US 10,402,617 B2; and 

Claim 17 corresponds to claim 12 of US patent US 10,402,617 B2.

10.	Claims 1-9, 11, 13, 16, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 9, 11, 18, and 19 of U.S. Patent No. US 10,853,614 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1, 3, 5, 8, 9, 11, 18, and 19 of U.S. Patent No. US 10,853,614 B2 reads on the corresponding limitation of claims 1-9, 11, 13, 16, 17, and 19  of the current application 17/842,597. Both the US published Patent and current application recite the button assembly and the electronic devices as presently claimed.
Comparison of claims 1-9, 11, 13, 16, 17, and 19 of the current application and claims 1, 3, 5, 8, 9, 11, 18, and 19 of the US Patent No. US 10,853,614 B2 is given below:-

Claim 1 corresponds to part of claim 1 of US patent US 10,853,614 B2;

Claim 2 corresponds to part of claim 1 of US patent US 10,853,614 B2;

Claim 3 corresponds to part of claim 1 of US patent US 10,853,614 B2;

Claim 4 corresponds to part of claim 1 of US patent US 10,853,614 B2;

Claim 5 corresponds to part of claim 1 of US patent US 10,853,614 B2;

Claim 6 corresponds to part of claim 1 of US patent US 10,853,614 B2(it is obvious that by opening hinge one of ordinary skill in the art could remove bottom portion from top portion);

Claim 7 corresponds to part of claims 1, 8 and 18 of US patent US 10,853,614 B2;
Claim 8 corresponds to part of claim 1 of US patent US 10,853,614 B2;

Claim 9 corresponds to part of claims 3 and 4 of US patent US 10,853,614 B2;

Claim 11 corresponds to part of claim 5 of US patent US 10,853,614 B2;

Claim 13 corresponds to part of claim 1 of US patent US 10,853,614 B2;

Claim 16 corresponds to part of claim 19 of US patent US 10,853,614 B2;

Claim 17 corresponds to part of claim 1 of US patent US 10,853,614 B2; and 


Claim 19 corresponds to part of claim 5 of US patent US 10,853,614 B2.

11.	Claims 1, 2, 5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of U.S. Patent No. US 11,366,493 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1, 2, 5 and 6 of U.S. Patent No. US 11,366,493 B2 reads on the corresponding limitation of claims 1, 2, 5, 7, and 10 of the current application 17/842,597. Both the US published Patent and current application recite the button assembly and the electronic devices as presently claimed.

Comparison of claims 1, 2, 5, 7, and 10 of the current application and claims 1, 2, 5 and 6 of the US Patent No. US 11,366,493 B2 is given below:-

Claim 1 corresponds to part of claims 1 and 5 of US patent US 11,366,493 B2;

Claim 2 corresponds to part of claim 1 of US patent US 11,366,493 B2;

Claim 5 corresponds to part of claim 2 of US patent US 11,366,493 B2;

Claim 7 corresponds to part of claim 1 of US patent US 11,366,493 B2; and

Claim 10 corresponds to part of claim 6 of US patent US 11,366,493 B2.


Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 1-5, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAKIE(US 2009/0322650 A1) in view of Castaneda et al.(US 2008/0049980 A1) (herein after Castaneda).

Regarding claim 1, KAKIE teaches a laptop computing device (electronic device, fig.1) comprising:

a housing(lower housing 11, upper housing 13, fig.1, Para 28-32) comprising:
 
a top portion(upper housing 13, fig.1, Para-28, 30-31);
 
a hinge(hinge portion 12, fig.1, Para-28); and 

a bottom portion(lower housing 11, figs.1,6&8-10, Para 28-29, 31) connected to the top portion(upper housing 13) via the hinge (hinge portion 12, Para-28); 

a primary display(first display unit 101, main display unit, fig.1) integrated in the top portion of the housing(upper housing 13, Para-30);

 
a keyboard(keyboard 103, fig.1) integrated in the bottom portion of the housing(lower housing 11, fig.1, Para-29); 

a secondary display(second display unit 102, auxiliary display unit, fig.1, Para-29, 31) integrated in the bottom portion of the housing between the keyboard(103) and the hinge(12, fig.1); and 

a [restricted-access] button(variety of buttons 104, fig.1) positioned at an end of the secondary display(secondary display unit 102) and integrated in the bottom portion of the housing (lower housing 11).


Nevertheless, KAKIE is not found to teach expressly the laptop computing device, wherein the button is a restricted-access button.

However, Castaneda teaches a button with integrated biometric sensor for use in mobile stations, i.e. phones, camera, laptops(Para-4, 6; figs.3-7B, and related text). 
KAKIE teaches an electronic device which differed from the claimed device by substitution of the regular button 104 with a button having integrated biometric sensor taught by Castaneda. Biometric sensor is well-known in the art to identify/recognize an authorized user. Therefore, one of ordinary skill in the art could have substituted simple button 104 of KAKIE with a button having biometric sensor 300 of Castaneda using known method and known technology in the art, and the results of the substitution would have been predictable. Such a substitution is desirable because it provides user identity certification based on biometric data with high uniqueness, and substantially increases security and reliability of certification.

Regarding claim 2, KAKIE as modified by Castaneda teaches the laptop computing device of claim 1, wherein:

the restricted-access button(300, fig.3, Castaneda) comprises a fingerprint sensor(biometric sensor 100, figs.12, Para-30, 32, Castaneda); and 

the restricted-access button is configured to function as a power button(Para-29, Castaneda: the button assembly can be implemented as a button of a mobile station, for example as a push-to-talk button or a power on/off button).
Regarding claim 3, KAKIE as modified by Castaneda teaches the laptop computing device of claim 1, wherein a first top surface of the restricted access button(Castaneda, KAKIE) is flush with a second top surface of the secondary display (fig.1, KAKIE: as seen from figs.1&10, button 104 displays a portion of it on top side of the bottom portion)(applicants should define flush in the claim).

Regarding claim 4, KAKIE as modified by Castaneda teaches the laptop computing device of claim 1, wherein the secondary display extends across a length of the keyboard(figs.1,6,&8-10, KAKIE).

Regarding claim 5, KAKIE as modified by Castaneda teaches the laptop computing device of claim 1, wherein the restricted-access button(button 300, Castaneda) is associated with a power function of the laptop computing device(Para-29, Castaneda).

Regarding  claim 14, KAKIE teaches a portable electronic device(electronic device, portable information device, figs.1,6,&8-10, Para-28) comprising:
a housing(lower housing 11, upper housing 13, fig.1, Para 28-32);
a set of keys(keyboard 103, fig.1) extending at least partially through at least one aperture defined by the housing(lower housing 11, figs.1,6,&8-10);
a touch-sensitive display(second display unit 102, figs.1,6,&8-10, Para-41) disposed at least partially within an opening defined by the housing(lower housing 11) and along a side of the set of keys(keyboard 103); and
a power button(buttons 104) disposed at least partially within the opening and abutting the touch-sensitive display(figs.1, 6,&8-10, Para-29)(one of ordinary skill in the art could interprets one of a variety of button 104 as a power button). 

Nevertheless, KAKIE is not found to teach expressly the portable electronic device, wherein: the power button is configured to capture a biometric input when a user of the portable electronic device presses the power button; and the power button is configured to depress in a cantilevered manner such that the power button does not transfer a load to the touch-sensitive display.

However, Castaneda teaches a button with integrated biometric sensor for use in mobile stations, i.e. phones, camera, laptops(Para-4), wherein: 

the power button(power on/off button, Para-29; button assembly 300, fig.3, Para-34) is configured to capture a biometric input (fingerprint image, Para-30) when a user of the portable electronic device presses the power button(Para-29, 43); and 
the power button(button assembly 300, fig.3) is configured to depress in a cantilevered manner(pivotally, figs.4A&4B, Para-42; also fig.5A-5B and related text) such that the power button does not transfer a load to the touch-sensitive display (whenever the button assembly 300 installed in an electronic device having touch sensitive display, as it works pivotally as in figs.5A&5B, the button would not give load on the display device).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified KAKIE with the teaching of Castaneda to include the feature in order to prevent the electronic device from unauthorized usage by an unknown user.

Regarding claim 15, KAKIE as modified by Castaneda teaches the electronic device of claim 12, wherein the touch-sensitive display includes one or more of: a force sensor (Para-30, Castaneda) or a touch sensor(Para-41, KAKIE).

Regarding claim 16, KAKIE as modified by Castaneda teaches the electronic device of claim 12, wherein the power button is configured to change a power state of the electronic device(power on/off, Para-29, Castaneda) upon determining that the biometric input matches a previously-obtained biometric input(identification software, Para-6, 43, Castaneda).
Regarding claim 17, KAKIE as modified by Castaneda teaches the electronic device of claim 16, wherein the power button comprises a fingerprint sensor(Para-30, Castaneda).

Regarding claim 18, KAKIE as modified by Castaneda teaches the electronic device of claim 12, wherein the power button is offset from the touch-sensitive display by a gap (figs.1,6,&8-10, KAKIE)(buttons 104 are separated from second display unit 102 by a gap).

Regarding claim 20, KAKIE as modified by Castaneda teaches the electronic device of claim 12, wherein the power button comprises a bumper(355 and other side of 355, figs.4A-5B, Castaneda) configured to impact a surface of the housing when the power button is pressed by a user(figs.4B&5B, Castaneda).

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KAKIE(US 2009/0322650 A1) in view of Castaneda et al.(US 2008/ 0049980 A1) and further in view of HWANG et al.(US 2014/0133080 A1)(herein after HWANG).

Regarding claim 6, KAKIE as modified by Castaneda is not found to teach expressly the laptop computing device of claim 1, wherein the top portion of the housing is removable from the bottom portion.
However, HWANG teaches a detachable electronic device3, wherein the top portion(tablet computer 10, fig.1, Para-56) of the housing is removable from the bottom portion(peripheral apparatus 20) (figs.1&2, and related text).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified KAKIE further with the teaching of HWANG to include the feature in order to provide a detachable electronic device including a tablet computer and a peripheral apparatus that allows the tablet computer to easily be mounted to and separated from the peripheral apparatus. 

17.	 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KAKIE(US 2009/0322650 A1) in view of Castaneda et al.(US 2008/0049980 A1) and further in view of LIU et al.(US 2016/0337559 A1) (herein after LIU).

Regarding claim 19, KAKIE as modified by Castaneda teaches the electronic device of claim 16, wherein the power button comprises a fingerprint sensor(Para-30, Castaneda) and a compressible [dome] switch(switch 200, figs.4A-5B, Castaneda) positioned below the fingerprint sensor (biometric sensor 100, figs.4A-5B).
Neither KAKIE nor Castaneda teaches expressly the electronic device, wherein the compressible switch is a dome switch.

However, LIU teaches an electronic device, wherein the power button(multi-functional power button 110, fig.1, Para-29, 30, 35) comprises:
a fingerprint sensor(fingerprint recognition module 114, fig.1, Para-30; fingerprint recognition sensor 470, fig.3, Para-35); and
a compressible dome switch(power switch 112, fig.3, Para-37) positioned below the fingerprint sensor(470, fig.3).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified KAKIE further with the teaching of LIU in order to determine whether a user wants to use the power switch  or the fingerprint recognition sensor through pressing action or touching action of the user, and then generate a corresponding action.

Examiner Note


18.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692